       Case 2:19-cv-00006-BMM Document 68 Filed 08/21/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

 BAR K RANCH, LLC; MICHAEL
 WALSH; FRED WALSH, and                     CV 19-6-BU-BMM
 EILEEN WHITE,

                     Plaintiffs,

         vs.
                                            ORDER
 UNITED STATES OF AMERICA;
 STATE OF MONTANA; U.S.
 BUREAU OF LAND
 MANAGEMENT; U.S. FOREST
 SERVICE; MONTANA
 DEPARTMENT OF FISH,
 WILDLIFE & PARKS; MADISON
 COUNTY COMMISSION;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES &
 CONSERVATION; IMERYS TALC
 AMERICA, INC., f/k/a LUZENAC
 AMERICA, INC., a Delaware
 Corporation; and WALSH EUGENE
 CARTER BYPASS TRUST,

                     Defendants.


      The United States of America, the Montana Department of Natural

Resources & Conservation, and the Montana Department of Fish, Wildlife & Parks

have filed an unopposed motion to appear by telephone or video-teleconference at


                                        1
         Case 2:19-cv-00006-BMM Document 68 Filed 08/21/20 Page 2 of 2



the motions hearing scheduled for August 24, 2020 at 1:30 p.m. For good cause

shown,

      IT IS HEREBY ORDERED that the motion is granted. The motion

hearing will be held by Zoom. The Court will contact the parties with the Zoom

connection information.



      DATED this 21st day of August, 2020.




                                       2
